COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-090-CV
 
IN RE DAMIEN DEMARQUIS
HUCKABY                                       RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied as moot.  Accordingly, relator=s
petition for writ of mandamus is denied.
 
 
PER CURIAM
 
 
PANEL: 
LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED: 
March 27, 2009




     [1]See
Tex. R. App. P. 47.4.